UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported): September 13, 2011 GENTEX CORPORATION (Exact name of registrant as specified in its charter) Michigan 0-10235 38-2030505 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 600 North Centennial Street Zeeland, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (616) 772-1800 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) The Company has increased the responsibilities of Mark Newton, including additional sales direct reports, and increased international sales and global marketing duties. His title remains Senior Vice President and he is already an executive officer with reporting requirements under Section 16 of the Securities Exchange Act of 1934, as amended. As a part of this change, on September 13, 2011, the Company set Mr. Newton's annual salary at $245,700 (effective as of August 2, 2011). He will remain eligible for a profit-sharing bonus and a discretionary bonus, which are also available to all salaried employees and officers generally and which, in operation, provide for the same method of allocation of benefits between management and non-management participants. In addition, the Company also authorized a 16,440-share stock option grant to Mr. Newton, pursuant to the Company's shareholder approved Employee Stock Option Plan, with such grant to be made at the next regularly scheduled Compensation Committee meeting at which such grants are made. Notwithstanding the foregoing, Mr. Newton does not have a written employment agreement and will continue to be an at-will employee of the Company as is the case with all employees of the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: September 19, 2011 GENTEX CORPORATION (Registrant) By: /s/ Fred Bauer Fred Bauer Its Chairman of the Board and Chief Executive Officer
